department of the treasury person to contact employee id number tel fax refer reply to ap fe taxpayer_identification_number e in re eo revocation form required to be filed tax period s ended december december december - last day to file a petition with the united_states tax_court p44 internal_revenue_service appeals_office release number release date date date w o q o o m ax b c ds es uil - certified mail dear' this is a final adverse determinatian as to your exempt status undac section c of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c effective date our adverse determination was made for the following reasons you are not operated exclusively for charitable educational scientific or any other exempt_purpose as is required by sec_501 cx3 you are operated for a substantial commercial purpose which is not an exempt_purpose you are operated for a substantial private purpose you serve private rather than public interests and your activities result in substantial private benefit which is not an exempt_purpose contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these retums within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 decide to contest this determination under the declaratory_judgment provisions of if you sec_7428 a petition to the united_states tax_court the united_states court of code claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is nota substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service phone see the enclosed notice helpful contacts for your notice of deficiency’ for additional taxpayer_advocate telephone numbers and addresses sincerely ateam manager enclosures notice helpful contacts for your ‘deficiency notice’ org name of organization ad address nn name of individual rr related_organization uu unrelated organization st state x number x year issue is org inc also referred to herein as org organized and operated for educational scientific or charitable purposes within the meaning of internal_revenue_code sec_501 issue is org inc subject_to the penalties under internal_revenue_code because it misinformed its clients that the set up fees solicited for the debt management program set up and monthly processing were tax deductible org background this report concerns org inc which was incorporated on february x 200x as a domestic non-profit corporation in the st the articles were amended august x 200x to include their exempt_purpose proscription against inurement and a dissolution provision their articles provide that the purpose of the organization is to assist needy debtors to improve their finances through educating them as to better means of managing their money and seeking for them if appropriate an extension or other reorganization of their debts’ their articles also provide that the corporation is organized exclusively for charitable education religious or scientific purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code on december x 200x org received from the internal_revenue_service a determination_letter advising the organization of recognition of exempt status under sec_501 of the internal_revenue_code code and an advance_ruling on the foundation status under sec_509 on august x 200x org was notified by the internal_revenue_service that its form_990 for the period ending december x 200x was under examination the examination was expanded to include the december x 200x and december x 200x returns after the current president nn stated he could not provide information regarding the 20c the examination was not expanded to include any other years year because he was not associated with the organization during that time org has filed forms return of organization exempt from income_tax for the periods ending december 200x 200x 200x and 200x the address of the organization provided on the returns is ad the organization previously operated from a second location at ad however nn org power_of_attorney stated that this office is no longer used according to the returns under audit the books_and_records are in the care of org form_990 at part ill statement of program service accomplishments for the 200x and 200x tax year’s states _ the organization’s primary exempt_purpose is to educate the public about money management this purpose is described as to assist indigent debtors in improving their finances through educating them as to a better means of managing their money and if appropriate seeking an extension or organization of their debt the form_990 at part ill for the 200x tax_year states to educate the public about personal money management skills and help individuals reduce excessive debt burdens for the purpose of avoiding personal bankruptcy none of these returns indicate the number of clients the organization served board_of directors officers and trustees the board_of directors and trustees for org has had many changes during the years audited the 200x form_990 lists two directors nn as the executive director and nn as the president the trustees were nn and nn the 200x12 and 200x12 form_990 lists one officer and three trustees nn is listed as the president and nn nn and nn are listed as trustees during the initial interview nn the current president stated that none of the current officers were involved with org incorporation or application_for tax exempt status nn also stated that he met two of org former officers in october or november of former officers resigned from org and put nn in charge without any exchange of money through the president of his former employer rr accordingto -- ' the the following information was obtained from the minutes of the board_of directors february x 200x the new directors elected by the outgoing directors were nn and nn the new directors voted to add nn nn and nn as directors in june 200x nn and nn resigned mr board minutes dated march x 200x reported that nn resigned from the board at nn’s request director nn submitted his resignation effective june x 200x nn was voted on to the board on october x 200x nn further stated that after assuming the position of president he had the telephone service restored and called rr because he knew this was the organization that provided service to org clients once they are set up on a dmp nn agreed to honor the contract between org and uu which was due to expire the end of 200x he also negotiated a new lease for office space in st in 200x nn also opened an office in st because it’s his home state during an interview the president provided the following information regarding the officers and trustees president nn - and evaluations determining employee bonuses and placing advertisements prior to his employment with org nn was a counselor and nn's job duties include conducting employment interviews general manager for rr from july 200x - december 200x while with rr nn was in charge of the floor a team employee hiring and evaluations vice president general manager nn - dollar_figure compensation during 200x12 nns job duties included conducting employee interviews hiring training and evaluating employees secretary nn - dollar_figure compensation during 200xnnn consults with the other officers on how to get more clients nn is employed with uu as a computer consultant and a financial adviser with uu in st treasurer nn - dollar_figure compensation during 200x12 nn reviewed all of the education materials org sent out and coordinated activities with the education director nn nn is employed as a school teacher in st therefore the board make up after june 200x according to mr nn would be himself nn and nn however it should be noted that nn was never listed as an officer on the form 990's for the years under audit and he is not mentioned in the minutes of the meetings of the board_of directors nn has stated he is the only signer on the checks since he became org ident prior to his arrival he believes that rr who provides services for org ccounts and he is not sure who the signor on the checks pres issued all checks from org a were at that time application_for recognition of exemption under sec_501 of the irc form_1023 - the power_of_attorney for org during the application process was nn org stated the following information in part ii activities and operational information of its form the organization was formed to help reduce the incidence of personal bankruptcy by i educating the public about personal money management skills and ii assisting needy individuals and families with their financial problem org org will accomplish this by providing information to the general_public on sound money management counseling individuals who have financial problem org and preparing budget plans for individuals and families who can benefit from them org plans to develop a clientele by placing advertisements in the electronic and print media and offering financial and budgeting workshops the workshops would be provided free of charge to religious organizations civic groups labor unions businesses and educational organizations through a cover letter and brochure org will provide information to the general_public by preparing videos pamphlets and other educational materials on budgeting buying practices and the sound use of consumer credit purchasing money management videos from third parties and pay standard purchase or rental fees to the providers then given free of charge to religious organizations and furnishing knowledgeable until developing a full clientele org expects to speakers for the general_public spend x percent x of its time effort and resources on public information org will counsel individuals and families by the use of trained financial counselors on budgeting and the appropriate use of consumer credit providing them copies of the public information materials and informing them of org budget plan program in which org will intercede with creditors to try to persuade them to accept partial periodic_payments in satisfaction of the client's in order to participate in the budget plan program org will request that debt clients pay a dollar_figurex to dollar_figurex monthly fee that will be reduced or waived for any client who is financially unable to pay the full amount org expects that that its counseling activities will increase from x and that its budget planning program will increase from five percent to a maximum of x percent x org plans to derive x of its total revenues from contributions received from creditors and clients who participate in the budget planning program org does not define what a contribution is but states that it has no agreements and does not anticipate having any agreements with contributing creditors contributions from creditors will be voluntary and org understands that approximately half of all creditors can be expected to make a fair share contribution of x to org for each monthly payment org clients will consist of indigent and non-indigents org will ask its indigent clients to help defray the costs of its counseling and budget plan costs through a payment of x - percent of their outstanding indebtedness the payments from the clients will be strictly voluntary no client will be denied services for failing to make a contribution and org expects that x of its clients will make some contributions org expects that x of its revenues will come from indigent clients org anticipates that the average non-indigent budget plan client will pay dollar_figurex monthly which is based on such clients having eight creditors and paying dollar_figurex per creditor org anticipates receiving x of its total revenues from religious organizations civic groups labor unions businesses and educational organizations who participate in org public information activities org does not anticipate charging any fees for its public information or budgeting counseling services but does plan to solicit a voluntary donation for the workshops and for the counseling not to exceed dollar_figurex operations and activities education and counseling nn hired nn august x 200x to head up their education program as its director the minutes of the annual meeting of the board_of directors of org dated february x 200x discuss operational imperatives for 200x including development of an educational and counseling component as originally envisioned by the determination_letter educational and counseling component operational imperatives had been successfully implemented by hiring nn as full time educational director the board_of directors minutes for october x 200x confirms that the nn stated there are no fees for the educational seminars most of these seminars took place in the st however they are expanding into st he is the only individual to provide financial seminars for org there are no fees charged for educational seminars nn stated that the educational presentations are given to groups of people on subjects that include budgeting saving how to handle debt etc these seminars are generally referrals from companies that are employee assistance providers these companies contract with other companies to provide their employees with needed services or information such as legal advice help with financial concems etc does some marketing of his seminars with colleges high schools etc nn a brochure described in more detail later in this report is handed out at seminars conducted by nn it also includes a paper requesting feedback and rating on the seminar this paper also includes a space for the attendee to put his her name phone numbers and e-mail address if they are interested in a debt consolidation quote these questionnaires are then used for leads nn stated that he provides the education for org and the rest of the employees provide the services nn also provides one on one financial counseling in st where he meets with clients and reviews their financial needs-he does not set clients up on dmp's he provided the following breakout of his weekly activities and average time spent one on one counseling one per week group presentations marketing rest of time spent on research creating material xhrs x hrs x hrs x hrs org had no documentation for education programs for 200x or 200x nn was able to supply some documentation for 200x however he did not maintain documentation on all his seminars completed in 200x nn also stated that he has never met nn or any of org other board members nn had previously indicated that nn responsibilities as board member was to coordinate educational activities with the educational director org generally carried a staff of approximately x individuals in 200x and 200x nn was the only individual who provided education and counseling approximately x hours per week on his educational seminars including travel and prep and x hours on counseling including travel and prep the rest of his time was spent on the other x personnel were involved marketing his seminars and miscellaneous duties with the sales of the debt management program therefore org staff time was spent as follows he provided education counseling dmp sales support miscellaneous debt management program also referred to as dmp the primary activity of org is their debt management program dmp also referred to as a debt consolidation program which is offered to the general_public who may be having difficulty paying their creditors timely these individuals are generaily paying high interest rates because they have been late with their payments also they may have been assessed over limit or late fees by their creditors the dmp program is a debt consolidation program org accepts one monthly payment from their clients the debtor which is then dispersed to the client's various creditors and thus the client need only make one payment per month instead of several many of the clients are paying high interest charges because their payment history is bad some creditors will lower their interest rates once the client is on the this also would generally result in a lower minimum monthly payment for the dmp client if the client continues with the program timely some creditors will remove late or over limit fees after months of maintaining the dmp payments some creditors will bring the accounts current or in other words show that they are not behind in payment area of operation org operates in every state except st per nn operations manager legislative law changes have been made recently by a number of states states now require licenses but on july x 200x nn poa for org stated that org does not have any licenses they have made several applications but there are several states that have bond restrictions and org has been unable to obtain the required bonds some nn operations manager provided us with a listing of states and the various this list indicated that the following states requirements for operation in those states require licenses st method of operation their sales are conducted with their clients by phone fax and internet very few clients are walk-ins maybe x or x a month that are from the local area even the local clients prefer to do this by phone this information obtained from nn operations manager for org the phone counselors are given lists of people's names phone number address the counselor's supervisor nn stated that the phone counselors average x to x etc calls per hour when calling from the lists message explaining who they are and asking for the individual to call them if the individual is not home they leave a nn is a trainer and floor supervisor for the counselors he keeps track of the the telephone calls are monitored thru a system and org counselors phone times nn stated that counselors management can ascertain each counselor's phone times generally spend x to x hours of phone time on short days friday x am to x pm and x-x phone time does not hours on longer days x am to x pm including leaving messages include any time between phone calls nn went on to say that when the counselors reaches a client they spend about x minutes on the initial call and from x minutes to hour to complete the process of explaining and setting up a client on a dmp - depending on how well the client understands the way we calculate the new interest step the client is called and asked if they wanted information regarding debt consolidation the counselor identifies the org and the company and gives a brief explanation of the dmp more details on this canned sales pitch is discussed below step if interested the client is faxed several forms including the creditor information sheet and the client agreement the creditor information sheet is sent to the client to be completed with the information needed for each creditor to which they have this first sheet of is a cover sheet on org letter head that contains the client’s name address contact information and first payment initial contribution and recurring payment that are completed after the client provides information regarding creditors the second page contains the creditor's name balance owed interest rate number of payments behind monthly payment address telephone number account number cosigner original creditor original account number primary account holder’s name the third page contains the prospective client's monthly household expenses utilities insurance revolving expenses total assets and income sources client agreement after the creditor information has been provided and the monthly payment amount established the client is provided a client agreement and asked to sign date and return to org they are told that this is not a contract the client agreement the client agreement states that the first dmp payment made is kept by org and that the second dmp payment made will be distributed to the client's creditors step once the creditor information sheet is sent in nn the credit department and operations manager calculates the client's dmp using the information specified by the various creditors in this way he knows the minimum monthly payment the creditor will he also determines their new weighted accept and the new lower interest rate if any the sheets which nn uses to determine average interest rate using all credit cards the dmp are destroyed so there were none from the years audited for review information on creditor requirements is explained later in this report step they provide the counselor calls back the client and explains they have great news them with the dmp payment amount and sometimes their weighted average interest rate if it is favorable the counselor gets the date the client wants to begin they invite the customer to enter into the dmp if the client agrees step the client makes their first payment the client is sent the welcome letter described below the client is then turned over to rr a service provider who then handles the client and their dmp as long as the client's dmp is completed or the client no longer the creditor information sheet is sent to rr which performs makes their payments most of org administrative functions such as verification of the accuracy of the information completion of a proposal for each creditor listed and then send the proposals out uu handles any communication needed for adjustments to the proposals and keeps statistics on their processes client deposits percentage of clients that remain on dmp by month they also handle the processing of the monthly checks by the dmp client's they provide various reports to org such as welcome letter the first paragraph tells the client we are pleased that you have chosen org inc to assist you with your current financial situation the second paragraph tells the client it is important that you make timely payments to your program in order to secure the benefits offered by your creditors the third paragraph informs the client of our uu form which allows for funds to be automatically debited from either your checking or savings account the fourth paragraph advises the client that we do not accept personal checks lf you opt not to utilize the uu method you must make all payments in the form of a bank check money order or western union quick collect transfer’ the welcome letter then outlines what the client can expect during the next three months first two weeks of month one the client is informed that your enrollment begins when we receive your first program payment we then send proposal letters to each of the creditors you place on the program within four business days after your funds clear the bank second two weeks of month one the client is informed that the credit counseling department of each individual creditor receives your proposals but do not receive any payment at this time due to the initial payment contributions to edms’ month two the client is informed that the second program payment is received and disbursed to the creditors during this period your proposals will either be accepted or declined and the creditors will adjust the late and over-the-limit fees accordingly and bring past due accounts back to a current status month three the client is informed if your statements have not been adjusted by this time please call the customer service_department with the names of those creditors so that we can contact them and determine the reason for the delay and address any other issues having to do with your account client fees nn explained that when he started at org the fee structure for clients consisted of dollar_figurex per creditor for the monthly processing fee no maximum the monthly processing fee is included in the dmp payment that the client is required to make org company representatives have stated that this first payment is kept as a fee that then covers the cost of customer set-up beginning the second month the client's dmp payment is distributed to the client's creditors as agreed less the monthly processing fee it is not voluntary and is never waived the client contract used in 200x contained the following statement the credit-counseling department of each individual creditor receives your proposals they do not receive any payment at this time because of the first payment contribution to org remember that you sic first payment is a tax deductible contribution that may be claimed on you sic income_tax return in february 200x org changed their fee structure to a flat dollar_figurex monthly processing fee and began telling the clients that the first month dmp would be returned the sales pitch used when talking to the client's when they had completed their dmp to the client actually states that this payment will be held in a_trust account and will be dispersed to the creditors for the client's last dmp payment currently due to legislative change the fee structure has changed mr nn org operation’s manager explained that except for st the monthly processing fee is with management approval the counselor can set up a client with lower than now dollar_figurex normal monthly processing when that is what is needed to get the client on the dmp there is some flexibility permitted but the minimum accepted in 200x was dollar_figurex now the minimum accepted is dollar_figurex org continues to keep the entire first month dmp for set up costs in all states except st st and st st customers are handled by two of the counselors the other counselors do not handie these customers st - set up fee - dollar_figurex this can be negotiable monthly service fee portion of dmp up to dollar_figurex less standard is dollar_figurex - dollar_figurex if the client can't pay this is set by the credit manager dollar_figurex or x of creditor's this or does not want to pay we go st - set up fee is dollar_figurex this can be negotiable less than dollar_figurex monthly service fee is dollar_figurex flat cannot go st - set up fee is dollar_figurex dollar_figurex minimum dollar_figurex monthly service fee can charge dollar_figurex per creditor with a max of leads - customer lists the president nn stated that org purchases x leads per month from which individuals are contacted by telephone org purchases these leads for dollar_figurex to dollar_figurex each only about x to x0 clients sign up each month - so only about x to x enter into the dmp program for the periods ending december x 200x 200x and 200x the organization claimed a deduction for lead expense in the amount of dollar_figurex dollar_figurex and dollar_figurex respectively after a review of disbursement journal and cancelled checks and inquiry was made to the president regarding payees it was determined that leads or consumer lists were purchased from the following companies during 200x and 200x a uu b uu c uu d uu e uu f uu advertising - internet org has a web-site which can be viewed by going to www org com research into the way their web page was structured in 200x revealed the following their home page included these statements we can help you h n w a o reduce your monthly payments as much as x eliminate or reduce interest rates eliminate late charges and over-the-limit fees consolidate your bills into one low monthly payment re-age past due accounts to improve credit rating it provided links to several other pages including our services who we are apply on line credit report contact us there was no educational information provided at their web site thru november 200x currently these web pages include the following information the our services page describes four program steps step provides that a specialized counselor will review your budget information and suggest one of org debt management programs step provides that after deciding which program will be the most beneficial the individual will make their first payment to org and will have one date to make a payment every month step provides that org will contact creditors and negotiate a monthly payment with them if the prospective client decides to enroll ina debt management program after discussing their financial situation with a counselor step provides that the client should keep making monthly payments on time and they will be on the road to a good credit rating stable finances and eliminating their debt the contact us - customer service page contains a list of reasons why creditors may be calling and how the client can assist in stopping the calls the customer service page also provides the payment address and where subsequent payments should be made after making the first payment this page also informs clients that all payments must be made payable to org org will not accept cash or personal checks as payment org gladly accepts certified checks money orders bank checks western union quick collect and include name and social_security_number on all payments more detailed information is provided on western union and electronic funds transfer the apply online page allows a person to provide information in order to be contacted by an org counselor who will provide a free evaluation within minutes the credit report’ is a link to uu this site allows a person to get a free credit report and score online when the person tries credit monitoring free for x days a person can also view their merged credit report which includes information provided by equifax experian and trans union their rights under the fair credit reporting act and free help understanding reading and disputing a credit report the debt facts page contains information on pre-approved credit card offers average family credit card debt personal bankruptcy and national consumer debt the frequently asked questions page provides an answer to the following eight questions just cel hte _- the contact us page contains two different email toll free phone number fax number and mailing address for potential clients and existing clients individuals are also informed they may contact a customer service representative at x telephone communication org refers to it as the pitch
